DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 7, 9, 10, 11, 14-17 have been presented for examination based on the application filed on 9/16/2022.
Claims 5, 6, 8, 12, 13, 18 and 19 are cancelled.
Claims 1-4, 7, 9, 10, 11, 14-17 are amended.
Claim interpretation presented for claim 1-13 is WITHDRAWN based on their amendment and cancellation respectively.
Rejection for claims 1-13, rejected previously under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on claim interpretation & indefiniteness is WITHDRAWN in view of on their amendment and cancellation respectively.
Rejection for claims 1-13, rejected previously under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is WITHDRAWN in view of on their amendment and cancellation respectively.
Rejection for Claims 1-19, previously rejected under 35 U.S.C. 103 is WITHDRAWN in view of the amendment.
Claims 1, 7 and 14 are newly objected for inconsistent formatting.
Claims 1-4, 7, 9, 10, 11, 14-17 are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
This action is made Final.

Claim Objection
Claim 1 recites some limitation separated by semi colons and others by commas. This makes the claim unclear as to what are the components of the device and what is merely a modification of the limitation/function performed by device.

    PNG
    media_image1.png
    902
    750
    media_image1.png
    Greyscale

For the reason above claim 1 is objected for the lack for consistent formatting. Claim 7 and 14 suffer from similar issues.
---- This page is left blank after this line -----

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7, 9, 10, 11, 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Please see analysis for each claim below.
Claims 1:
Step 1: the claims 1 is drawn to a computing device, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: The claim 1 limitations recite the abstract idea as follows (bolded for abstract idea, and underlined to show that abstract idea/mental step are explicitly claimed):
Claims
Analysis under Step 2A Prong 1
1. A computing device used for a circuit simulation of a circuit in a semiconductor memory device the semiconductor memory device comprising:

a stacked structure including a plurality of insulating films and a plurality of conductive films alternately stacked; a pillar-shaped semiconductor disposed so as to penetrate the stacked structure; a charge accumulation layer disposed so as to surround the pillar-shaped semiconductor and dispose between the plurality of insulating films and the plurality of conductive films; a source line connected to a side with one end of the pillar-shaped semiconductor; and a bit line connected to a side with the other end of the pillar-shaped semiconductor, the semiconductor memory device including a memory string formed by connecting in series a plurality of memory cell transistors formed between the plurality of first conductive layers and the pillar-shaped semiconductor, 

the computing device for executing computation processing to compute a channel length Leff of a first memory cell transistor by the following equation (1), on the basis of electrical characteristics of the first memory cell transistor and a plurality of second memory cell transistors, one of a plurality of memory cell transistors selected [1] by applying a gate voltage to one of the plurality of conductive films being defined [1] as the first memory cell transistor, memory cell transistors of the plurality of memory cell transistors except for the first memory cell transistor being defined as the plurality of second memory cell transistors, 
    PNG
    media_image2.png
    97
    406
    media_image2.png
    Greyscale
where V, is a voltage between the gate voltage and the one end of the pillar-shaped semiconductor, Vth is a threshold voltage of the first memory cell transistor, o is a constant, and LI is a string length of the memory string.





Evaluated under Step 2A Prong 2 & 2B


















Abstract Idea/Mathematical concept: The recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation (Leff calculation in this case) is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as simple fractional ration determination based on provided inputs (theta, Vgs, Vth and Lch). Although the source of the inputs is based on claimed physical structure of the semiconductor memory device, none it is not germane to the claimed computing device for the following reasons. First, the semiconductor memory device is never simulated by the computing device and explanation of the inputs (e.g. which gate is chosen, which is eliminated) does not change the fact that none of the inputs are computed. Secondly, at best this remains as computation of formula performed by the device.

Abstract Idea/ Mental Process: The "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. In this case selection of first and second memory cell transistor is a mental step. This step is utilized this determination to form an opinion/judgement which is the basis of electrical characteristics of the first memory cell transistor and a plurality of second memory cell transistors. Notice the claim is not directed to computation of these electrical characteristics (theta, Vgs, Vth and Lch) but being defined by the user at best (see [1] on left).




Step 2A, Prong 2: In the context of MPEP § 2106, subsection III, Step 2A Prong Two determines whether The claim as a whole integrates the judicial exception into a practical application. MPEP 2106.04(d)I. states:
Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The additional elements (bolded below) recited in the claim 1 are: 
Claims
Analysis under Step 2A Prong 2
1. A computing device used for a circuit simulation of a circuit in a semiconductor memory device the semiconductor memory device comprising:

a stacked structure including a plurality of insulating films and a plurality of conductive films alternately stacked; a pillar-shaped semiconductor disposed so as to penetrate the stacked structure; a charge accumulation layer disposed so as to surround the pillar-shaped semiconductor and dispose between the plurality of insulating films and the plurality of conductive films; a source line connected to a side with one end of the pillar-shaped semiconductor; and a bit line connected to a side with the other end of the pillar-shaped semiconductor, the semiconductor memory device including a memory string formed by connecting in series a plurality of memory cell transistors formed between the plurality of first conductive layers and the pillar-shaped semiconductor, 

the computing device for executing computation processing to compute a channel length Leff of a first memory cell transistor by the following equation (1), on the basis of electrical characteristics of the first memory cell transistor and a plurality of second memory cell transistors, one of a plurality of memory cell transistors selected by applying a gate voltage to one of the plurality of conductive films being defined as the first memory cell transistor, memory cell transistors of the plurality of memory cell transistors except for the first memory cell transistor being defined as the plurality of second memory cell transistors, 
    PNG
    media_image2.png
    97
    406
    media_image2.png
    Greyscale
where V, is a voltage between the gate voltage and the one end of the pillar-shaped semiconductor, Vth is a threshold voltage of the first memory cell transistor, o is a constant, and LI is a string length of the memory string.





This additional element does not contribute to the computing device performing the computation and only at best recites the field of use from the which data is derived to perform the computation. See MPEP 21060.5(h). 
Defining the structure of the semiconductor memory device does not amount to simulating the device by the computing device.
Further see analysis under Step 2B.











The claim recites computing device as generic device. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, See 2106.05(f)(2). 
Further, the claim does not recite any steps simulating the semiconductor memory device; only defining the inputs. Since source of the input is not from a simulation, the implication that the semiconductor memory device is simulated is idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See MPEP 2106.05(f)(1).
Therefore the defined inputs at best are considered as mere data gathering activity and is considered as Insignificant Extra (pre) solution activity as shown in MPEP 2106.05(g).





Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component in an industrial automation environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Further same rationale as covered in step 2A Prong 2 above is applicable here. 
Further the “a stacked structure…” limitation is well known in the art (Supporting under MPEP 2106.05(d)    Well-Understood, Routine, Conventional Activity, in view of Berkhiemer Memo, See following:
US 20160163386 A1 by HWANG; CHUL-JIN et al. Fig.2
US 20190221263 A1 LEE; Feng-Min et al. Fig. 29, 34 and 35 
Both above showing similar stacked memory structures as claimed. 
The claims 1 is therefore considered to be patent ineligible.
Claims 7 discloses “A simulation support device comprising a computing device…”, without specifically disclosing any details of any structure or algorithm used by the computing device for a circuit simulation of a circuit in a semiconductor memory device. This makes the simulation support device also a generic device and the rationale to reject the claim 7 is similar to one presented for claim 1 above.
Claims 14 discloses “A non-transitory computer readable medium in which a computer program is stored, the computer program being executed by a computer used for a circuit simulation of a circuit in a semiconductor memory device…”. The computer here is a generic device and the rationale to reject the claim 14 is similar to one presented for claim 1 above.
Claim 2 recites “The computing device according to claim 1, wherein the computing device computes a drain current Ids by the following equations (2)…” and is at best considered as abstract idea/mathematical concept (See MPEP 2106.04(a)(2).I.(B)/(C)) to compute value of a mathematical formula. No details are claimed how the input values are derived and is they are at best understood as mere data gathering activity and is considered as Insignificant Extra (pre) solution activity as shown in MPEP 2106.05(g). The claims 2 is therefore considered to be patent ineligible. Claims 9 & 15 are rejected likewise.
Claim 3 recites “The computing device according to claim 2, wherein a measured total resistance value Rtot of the first memory cell transistor is expressed by the following equation (3)…” and is at best considered as abstract idea/mathematical concept (See MPEP 2106.04(a)(2).I.(B)/(C)) to compute value of a mathematical formula. No details are claimed how the input values are derived and is they are at best understood as mere data gathering activity and is considered as Insignificant Extra (pre) solution activity as shown in MPEP 2106.05(g). The claims 3 is therefore considered to be patent ineligible. Claims 10 & 16 are rejected likewise.
Claim 4 recites “The computing device according to claim 1, wherein the theta is a deterioration factor of mobility…” is merely adding to the mathematical concept. No details are claimed how theta is derived and is at best understood as mere data gathering activity and is considered as Insignificant Extra (pre) solution activity as shown in MPEP 2106.05(g). The claims 4 is therefore considered to be patent ineligible. Claims 11 & 17 are rejected likewise.
Examiner Note
To overcome above rejection examiner recommends connecting how the input variables are derived from the specific claimed design of the memory and approximations made on the design, would amount to significantly more than mere calculation of the Leff. E.g. detailing in the claim modeling method of the one-transistor approximation (as in [0036]-[0062]) for WL calculation specifically for the 3D stacked semiconductor memory approximation1. Claiming and showing how each input (theta, Vgs, Vth and Lch), specific 3D stacked semiconductor memory approximation, is computed, would clarify and associate how the 3D stacked semiconductor memory is modeled, by the processor.
---- This page is left blank after this line ----

New Relevant Prior Art of Record
US 20160163386 A1 by HWANG; CHUL-JIN et al. shows in Fig.2 a 3D serial memory as claimed with plurality of gate electrodes (M1-M8) between the bite line (BL1) and Source line (bottom) with an insulated pillar in between.

    PNG
    media_image3.png
    625
    768
    media_image3.png
    Greyscale

Even though the memory structure is claimed, the disclosure does not account for the distance/channel length and does not specifically calculate the effective channel length (Leff) as claimed. 

US 20190221263 A1 LEE; Feng-Min et al. discloses in Fig. 29, 34 and 35 also show similar structures but also do not account for the distance/channel length and does not specifically calculate the effective channel length (Leff) as claimed. 

    PNG
    media_image4.png
    780
    435
    media_image4.png
    Greyscale

Detail reasons why US Patent No. 10496782 B2 by Koh; Risho et al, in view of US Patent No. 10818352 B2 by Lee; Jun-gyu et al. art teaches/fails to disclose the claimed limitations are withheld until further amendment overcoming the rejection under 35 USC 101 are presented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
---- This page is left blank after this line ----


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Tuesday, November 29, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US PGPUB No. 20040051138 by Jang teaches wherein the parameter comprises a channel length modulation at a source side and a channel length modulation at a drain side (Jang: [0014]). The amendment should address how the applicants WLi-1 and WLi+1 is not for one gate but plurality of serial gates/cells with respect to the selected first cell. This would ensure Jang is not used to reject the Lch details.